DETAILED ACTION
Claims 1-20 filed October 21st 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 14th 2021 have been fully considered but they are not persuasive. 
The applicant asserts that the prior art combination of Clements (US2017/0131775) in view of Raut et al. (US2018/0284894) does not teach the limitation:
Claim 1: “selecting an actuator from the set of multiple actuators based on the proximity metric” (... the “proximity metric based on the first location and the second location” ... “the first location corresponding to a location of a virtual object” ... “the second location corresponding to a location of a second body region of the user”)
The Examiner must respectfully disagree. In the previous office action, the Examiner centered the argument around the embodiment presented in Clements figures 6A-D where a user’s finger (the second location corresponding to a location of a second body region of the user) will contact a virtual object (the first location corresponding to a location of a virtual object) and a haptic stimulator will provide haptic stimulation to a referred location (at a first body region). Thus, Clements teaches “selecting an actuator from the set of multiple actuators based on the contact” (... the “contact based on the first location and the second location” ... “the first location corresponding to a location of a virtual object” ... “the second location corresponding to a location of a second body region of the user”) explicitly teach a proximity metric, Clements provides suggestion for the use of a proximity metric. (See Clements paragraph 65 where in one embodiment, training is performed so that a haptic actuator generates a sensation as a user approaches a wall. Through training, this can be referred to a general proprioception of where the user's body is in relation to walls. This type of referred proprioception does not have to be perfect to improve the user experience in many virtual games.) In order to remedy the deficiency in Clements, the Examiner cites Raut to teach the proximity metric. (See Raut paragraph 16 where the haptic actuators are weighted to provide proportional feedback based on the distance of a haptic actuator from the position of an effect in the virtual world.). It would have been obvious for one of ordinary skill in the art to modify Clements to incorporate the teachings of Raut such that feedback is proportional to a distance between a user’s finger to a virtual object and a haptic stimulator will provide haptic stimulation to a referred location (at a first body region). Such a modification would be necessary in order for the user to have a general proprioception of where the user's body is in relation to walls. In response to applicant's argument that the “distance” disclosed in Raut would be between a virtual object and an actuator located at the first body region, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this particular case, Clements already provides suggestion for sensing a user’s body in relation to walls, and it would be obvious to use the teaching to arrive at the claimed limitation. 
The applicant asserts that the prior art combination of Clements in view of Raut in view of Rimon does not teach the limitation:
Claim 8: “dynamically determining a stimulation pattern for the selected actuator based on the proximity metric and feature information associated with the virtual object”
The Examiner must respectfully disagree. First, Clements provides suggestion for a feature and proximity metric. See Clements paragraph 62 where a zombie can elicit a “cold” feeling from the haptic actuator and see Clements paragraph 65 where the haptic actuator will provide haptic feedback as the user approaches a wall. Secondly, the applicant’s characterization of Rimon is incomplete. Rimon does disclose dynamic haptic stimulation based on a haptic profile and a proximity metric. (See Rimon paragraph 7, 90-91, 105 where the haptic device can simulate a texture of the virtual object, a shape of the virtual object, an amount of pressure virtually exerted on the user by the virtual object, an amount of movement such as vibration or other movements of the virtual object or a proximity of the virtual object to a second virtual object.) It would have been obvious for one of ordinary skill in the art to combine the teachings of providing a haptic response to generate a cold feeling and an approach. The Examiner admits that the embodiments presented in Clements paragraphs 62-65 are presented at a high level of generality, however, the Examiner uses Raut and Rimon to provide more specific implementations of the general concepts presented in those embodiments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards towards applicant’s argument pertaining to claim 11, the Examiner must respectfully disagree. Clements paragraph 47 states: “FIG. 11A illustrates an example of a haptic device in accordance with an embodiment. An individual haptic device 1100 may include one or more haptic activators/stimulators 1105. Moreover, in some embodiments, such as that illustrated in FIG. 11B, a frequency, amplitude, duty cycle or other stimulation attribute may be varied in an individual haptic activator/stimulator. By selection of the number, arrangements, and operating parameters of the haptic activators/stimulators, a variety of stimulation patterns may be generated from a single haptic device to permit referral to a range of body positions such as different finger positions or sensations.” Thus, the mapping can be performed by the haptic stimulator. 
For the reasons above, the claims remain rejected under 35 USC 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US2017/0131775) in view of Raut et al. (US2018/0284894)

 	Consider claim 1, where Clements teaches a system for providing haptic information associated with a set of virtual objects in at least one of a virtual and augmented reality platform, the system comprising: a haptic stimulation device configured to be coupled to the user at a first body region, wherein the haptic stimulation device comprises: a set of multiple haptic actuators, each of the set of multiple haptic actuators configured to apply haptic stimulation to a skin surface of the user; (See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located on the arm, waist, both ankles, both wrists, back, etc… in order to press on the skin or hair) a processing subsystem in communication with the at least one of a virtual and augmented reality platform, the processing system configured to determine a haptic stimulation pattern to be applied at the set of multiple haptic actuators, (See Clements abstract where the system provides a sense of immersion in an augmented reality system) wherein the processing system: receives information associated with a first location, the first location corresponding to a location of a virtual object of the set of virtual objects; (See Clements figure 6a-d and paragraph 34-36 where there are a set of virtual objects 602)  receives information associated with a second location, the second location corresponding to a location of a second body region of the user, the second body region separate and distinct from the first body region; (See Clements figure 6a-d and paragraph 34-36 the virtual system determines the location of the user’s fingers) determining a contact based on the first location and the second location; (See Clements figure 6a-d and paragraph 34-36 the virtual system determines that the user has made contact with the virtual object) selecting an actuator from the set of multiple actuators based on the contact; (See Clements figure 6a-d and paragraph 34-36 the virtual system provides stimulation to the referred haptic stimulator associated with the mapped finger, thus selecting the actuator associated with the finger based upon the virtual contact) and actuating the actuator. (See Clements figure 6a-d and paragraph 34-36 the virtual system provides stimulation to the referred haptic stimulator associated with the mapped finger, thus actuating the referred haptic stimulator)
	Clements teaches a contact; however, Clements does not explicitly teach a proximity metric. However, in the same field of endeavor of providing haptic feedback Raut teaches a proximity metric. (See Raut paragraph 16 where the haptic actuators are weighted to provide proportional feedback based on the distance of a haptic actuator from the position of an effect in the virtual world.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date 

 	Consider claim 2, where Clements in view of Raut teaches the system of Claim 1, wherein the processing system is arranged at least partially onboard the haptic stimulation device. (See Clements paragraph 42 and figure 9A where the processor 915 is located on the wearable haptic device) 

 	Consider claim 3, where Clements in view of Raut teaches the system of Claim 1, further comprising a second haptic stimulation device configured to be coupled to the user. (See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located either ankles or both wrists, etc… in order to press on the skin or hair, thus having a second haptic stimulation device one on each ankle/wrist)

 	Consider claim 4, where Clements in view of Raut teaches the system of Claim 3, wherein the second haptic stimulation device is configured to be coupled to the user at a third body region, the third body region separate and distinct from the first body region and the second body region. (See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located either ankles or both wrists, etc… in order to press on the skin or hair, thus having a second haptic stimulation device one on each ankle/wrist)

  	Consider claim 5, where Clements in view of Raut teaches the system of Claim 4, wherein the first body region is a first wrist of the user and the third body region is a second wrist of the user. (See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located either ankles or both wrists, etc… in order to press on the skin or hair, thus having a second haptic stimulation device one on each ankle/wrist)

 	Consider claim 6, where Clements in view of Raut teaches the system of Claim 1, wherein the first body region is a wrist of the user and the second body region is a hand of the user. (See Clements figure 6a-d and paragraph 34-36 the virtual system determines the location of the user’s fingers on the user hands. See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located the wrists)

 	Consider claim 7, where Clements in view of Raut teaches the system of Claim 1, wherein the second body region of the user is a hand of the user, and wherein the selected actuator is assigned to a finger of the hand, wherein the finger is most proximal to the virtual object based on the proximity metric. (See Clements figure 6a-d and paragraph 34-36 the virtual system provides stimulation to the referred haptic stimulator associated with the mapped finger, thus actuating the referred haptic stimulator)

Claims 8-15, 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Raut as applied to claim 8 above, in further view of Rimon et al. (2016/0274662)

 	Consider claim 8, where Clements teaches a method for providing haptic information associated with a set of virtual objects in at least one of a virtual and augmented reality platform to a user, (See Clements abstract where the system provides a sense of immersion in an augmented reality system)  the method comprising: at a processing subsystem in communication with the at least one of a virtual  (See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located on the arm, waist, both ankles, both wrists, back, etc… in order to press on the skin or hair)  the haptic device comprising a set of multiple actuators: receiving information associated with a first location, the first location corresponding to a location of a virtual object of the set of virtual objects; (See Clements figure 6a-d and paragraph 34-36 where there are a set of virtual objects 602)   receiving information associated with a second location, the second location corresponding to a location of a second body region of the user, the second body region separate and distinct from the first body region; (See Clements figure 6a-d and paragraph 34-36 the virtual system determines the location of the user’s fingers) determining a contact based on the first location, the second location, and a mapping from the first body region to the second body region; (See Clements figure 6a-d and paragraph 34-36 the virtual system determines that the user has made contact with the virtual object) selecting an actuator from the set of multiple actuators based on the contact; dynamically determining a stimulation pattern for the selected actuator based on the proximity metric; (See Clements figure 6a-d and paragraph 34-36 the virtual system provides stimulation to the referred haptic stimulator associated with the mapped finger, thus selecting the actuator associated with the finger based upon the virtual contact) at the haptic stimulation device, actuating the actuator with the stimulation pattern. (See Clements figure 6a-d and paragraph 34-36 the virtual system provides stimulation to the referred haptic stimulator associated with the mapped finger, thus actuating the referred haptic stimulator)
	Clements teaches a contact; however, Clements does not explicitly teach a proximity metric. However, in the same field of endeavor of providing haptic feedback Raut teaches a proximity metric. (See Raut paragraph 16 where the haptic actuators are weighted to provide proportional feedback based on the distance of a haptic actuator from the position of an effect in the virtual world.) 
 	Clements teaches providing a cold feeling and a general proprioception (See Clements paragraphs 62-65), however Clements does not explicitly teach feature information associated with the virtual object. However, in the same field of endeavor Rimon teaches feature information associated with the virtual object. (See Rimon paragraph 7, 90-91, 105 where the haptic device can simulate a texture of the virtual object, a shape of the virtual object, an amount of pressure virtually exerted on the user by the virtual object, an amount of movement such as vibration or other movements of the virtual object or a proximity of the virtual object to a second virtual object.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements’ vibration with a texture as taught by Rimon. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of experiencing a virtual world more closely resembling a real world for particular haptic effects.

 	Consider 9, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, wherein the first body region and the second body region are non-overlapping. (See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located either ankles or both wrists, etc… in order to press on the skin or hair, thus having a second haptic stimulation device one on each ankle/wrist)

at the processing subsystem determining the mapping. (See Clements paragraph 35, 47 where the virtual positions provide mapped referred stimulus when contact is made)

 	Consider claim 11, where Clements in view of Raut teaches the method of Claim 10, wherein the mapping is dynamically determined based on a current configuration of the second body region. (See Clements paragraph 35, 47 where the virtual positions provide mapped referred stimulus when contact is made a variety of stimulation patterns may be generated from a single haptic device to permit referral to a range of body positions such as different finger positions or sensations)

 	Consider claim 12, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, wherein the mapping is predetermined. (See Clements paragraph 37 where in an embodiment, the training will have correct responses to reinforce association)

 	Consider claim 13, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, wherein an intensity of the stimulation pattern is inversely correlated with a value of the proximity metric. (See Raut paragraph 16, 24 where Raut discusses providing proportional output according to the distance where the actuators that are closer have an increased amplitude, thus the amplitudes are inversely correlated with distance)  

 	Consider claim 14, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, wherein the first body region is a wrist of the user and the second body region is a set of fingertips of a hand of the user. (See Clements paragraph 24-27 where actuators are placed on a remote haptic actuation unit to provide haptic feedback to a user, wherein the actuators may be located either ankles or both wrists, etc… in order to press on the skin or hair, thus having a second haptic stimulation device one on each ankle/wrist)

	Consider claim 15, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, however they do not explicitly teach further comprising receiving the feature information associated with the virtual object at the processing subsystem. However, in the same field of endeavor of providing haptic feedback in a virtual environment, Rimon teaches receiving feature information associated with the virtual object. (See Rimon paragraph 67-68 where the virtual objects have 3d features such as textures) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements’ vibration with a texture as taught by Rimon. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of experiencing a virtual world more closely resembling a real world for particular haptic effects.

 	Consider claim 18, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, wherein the proximity metric is a distance. (See Raut paragraph 16 where the haptic actuators are weighted to provide proportional feedback based on the distance of a haptic actuator from the position of an effect in the virtual world.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements’ contact with Raut’s distance metric. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of experiencing a virtual world more closely resembling a real world for particular haptic effects.

 (See Clements figure 6B, 6D and paragraph 34-35 where Clements discusses a middle finger contacting a virtual object and the system selects a referred haptic stimulator associated with the mapped finger to provide stimulation. Thus, the non-referred actuators are not activated.  When the user’s remaining fingers are not contact with the virtual objects the distance is greater than zero)

 	Consider claim 21, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, wherein the feature information comprises a temperature of the virtual object. (See Clements paragraph 62 where a cold feeling could be generated in a part of a body that is associated with a zombie)

 	Consider claim 22, where Clements in view of Raut in view of Rimon teaches the method of Claim 8, wherein the feature information comprises a texture of the virtual object. (See Rimon paragraph 7, 90-91, 105 where the haptic device can simulate a texture of the virtual object, a shape of the virtual object, an amount of pressure virtually exerted on the user by the virtual object, an amount of movement such as vibration or other movements of the virtual object or a proximity of the virtual object to a second virtual object.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clements’ vibration with a texture as taught by Rimon. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of experiencing a virtual world more closely resembling a real world for particular haptic effects.

(See Clements paragraph 3, 32)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624